DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/14/2022 amended claims 1, 2, 5, 6, 9, cancelled claims 4, 10, 13-15 and added claim 16.  Claims 1-3, 5-9, 11, 12, and 16 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 16 of the application have been amended as follow: 
16. (Currently amended) A projector comprising: 
a light source device; 
a plurality of liquid crystal panel modules configured to modulate light emitted from the light source device; 
a combining prism configured to combine light emitted from the plurality of liquid crystal panel modules; 
a fixed panel module support configured to support the plurality of liquid crystal panel modules to the combining prism; and 
a plurality of projection lenses configured to project light emitted from the combining prism, wherein 
a first liquid crystal panel module out of the plurality of liquid crystal panel modules includes 
a first liquid crystal panel having a first incident side substrate, a first exit side substrate, and a liquid crystal layer disposed between the first incident side substrate and the first exit side substrate, 
a frame body which defines a first opening, and is disposed so as to surround at least a side surface of the first incident side substrate and a side surface of the first exit side substrate, 
a second incident side substrate disposed in the first opening so as to be opposed to the first incident side substrate, 
an incident side support frame fixed to the second incident side substrate and the frame body, 
a frame which is supported by the fixed panel module support, and has a panel support plate supporting the first liquid crystal panel and a first locking part protruding from an outer edge portion of the panel support plate, and 
a holder which is made elastically deformable, has a second locking part locking to the first locking part which is disposed in a circumferential edge portion of [[the]] a pressing part and [[a]] the pressing part pressing to the incident side support frame, 
wherein the first liquid crystal panel module modulates blue light, 
the panel support plate supports the first liquid crystal panel from an exit side in a state of having contact with a circumferential edge portion of the exit surface of the first liquid crystal panel, 
the holder presses and holds the incident side support frame, the second incident side substrate, the first incident side substrate, the first exit side substrate; and the panel support plate due to an elastic deformation of the holder when the second locking part locks to the first locking part, and 
the second incident side substrate thereof directly opposes the first incident side substrate thereof with no adhesive layer between the first and second incident side substrates.

Allowance
Claims 1-3, 5-9, 11, 12, and 16 are allowed.
Regarding claims 1, 9, and 16, the closest prior art references, Endo (US 20100165220 A1), Miyashita (US 20100091213 A1), and Fujimori (US 20050162760 A1), do not teach, by themselves or in combination with one another, “the panel support plate supports the first liquid crystal panel from an exit side in a state of having contact with a circumferential edge portion of the exit surface of the first liquid crystal panel.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the claimed limitation/s; hence the invention as claimed by claims 1, 9, and 16 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-3, 5-8, 11, and 12 depend, directly or indirectly, on claims 1 and 9; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882